DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 15, 2021 has been entered.

Response to Amendment
Based on the amendments, the rejection under 35 USC 112(a) and 35 USC 112(b) are withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 10-11, filed October 15, 2021, with respect to the prior art failing to disclose a method that provides the respective likelihood value for each of the one or more tokens as inputs to the machine-learning algorithm, wherein the machine-learning algorithm is configured to generate an output value based on the respective likelihood value for 
In addition to the previously relied upon prior art, Examiner located Zoldi et al. (U.S. Publication No. 2018/0053188 A1, hereinafter referred to as “Zoldi”). Zoldi discloses locating an archetype distribution vector and archetype cluster generated from an electronic database by an archetype calculation engine based on data representing past transactions from a customer or other customers.  A score representing a probability of fraud associated with transaction is generated based on transaction risks associated with global archetype cluster membership, merchant-specific archetype cluster membership, and recurrence list positions of transaction details by a merchant transaction computer in near real time to a card-not-present transaction. However, Zoldi does not disclose nor render obvious the claims features of claim 1, when the features are considered as a whole. Independent claims 11 and 15 are considered allowable for similar reasons as claim 1. The dependent claims are considered allowable for at least the same reasons as the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/Primary Examiner, Art Unit 2165